DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on September 14, 2022 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 14, 2022.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claim 1 (lines 1-2) recites “A connection device for interconnecting two components… comprising a first wall and a second wall”; initially reciting the first and second wall as only intended use functional limitations.
Claim 1 (lines 6-8) subsequently recites “at least one clip arranged on the first wall… at least one first tooth and at least one second tooth arranged on the second wall”; subsequently positively defining the claimed invention relative to the first and second walls.  Accordingly, claim 1 (line 1) should recite --A connection device interconnecting two components-- in order to avoid rejection under 35 USC 112.  
In claim 8 (line 1) “of claim 1” should recite --of claim 2--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein said at least one centering seat comprises a frangible bottom designed to be broken by the at least one centering pin when the two components are brought closer to one another beyond the pre-assembled state”.
Claim 3 fails to recite any structural limitations which enable one to properly determine what structural features define such “frangible bottom” such to enable it to be “broken by the at least one centering pin when the two components are brought closer to one another beyond the pre-assembled state”.  Claims 4 and 5 depend from claim 3 and are likewise rejected as being indefinite.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert Bosch (DE 10 2017 204 600).
As to claim 1, Robert Bosch discloses a connection device interconnecting two components made of plastics material, said two components comprising a first wall 11 and a second wall 12, respectively, the first wall and the second wall having respective edges that, when the two components are assembled, are arranged one against the other, 
wherein said connection device comprises: 
at least one clip 114 arranged on the first wall and extending beyond the edge of the first wall, and 
at least one first tooth 122 and at least one second tooth 124 arranged on the second wall and capable of being snap engaged by the at least one clip when the two components are in a pre-assembled state and in an assembled state, respectively (inclined face 128 of first tooth 122 initially engages clip 114 in a flexed “pre-assembled state” of the clip, prior to the clip fully seating upon second teeth 124 in a relaxed fully-assembled state of the clip; Figures 5-6), the at least one first tooth being closer than the at least one second tooth to the edge of the second wall such that, when pre-assembled, the two components are connected to one another by the edges of the first wall and of the second wall, the edges being spaced apart from one another, and the at least one first tooth having an inclined locking face capable of facilitating decoupling of the two components from the pre-assembled state (inclined face 128 of first tooth 122 enables clip 114 to decoupled in a flexed “pre-assembled state” of the clip, prior to the clip fully seating upon second teeth 124 in a relaxed fully-assembled state of the clip; Figures 1-6).  
As to claim 6, Robert Bosch discloses a connecting device wherein the at least one first tooth 122 and the at least one second tooth 1247 are offset relative to an assembly direction of the two components, and the at least one clip 114 is provided with a plurality of surfaces having different profiles designed to engage with the at least one first tooth and the at least one second tooth, respectively (Figures 1-6).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Robert Bosch in view of Gilliam et al. (US 5,699,601).
As to claim 2, Robert Bosch fails to disclose a connecting device comprising at least one centering pin arranged on one of the first wall and the second wall and extending beyond the edge thereof, and at least one centering seat arranged on the other of the first wall and the second wall and designed to receive the at least one centering pin.  
Gilliam et al. teach a connecting device comprising a  centering pin 58 arranged on one of a first wall 12 and a second wall 14 and extending beyond an edge thereof, and at least one centering seat 60 arranged on the other of the first wall and the second wall and designed to receive the at least one centering pin; the centering pin and centering seat ensuring proper alignment and assembly of the first and second walls (Figure 1).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting device disclosed by Robert Bosch to comprise a centering pin and centering seat, as taught by Gilliam et al., in order to ensure proper alignment and assembly of the first and second walls.
As to claim 7, Robert Bosch fail to disclose a connecting device wherein the edge of one of the first wall and the second wall is provided with at least one projection, and the edge of the other of the first wall and the second wall is provided with at least one recess designed to receive the projection when the two components are assembled.  
Gilliam et al. teach a connecting device wherein the edge of one of a first wall 12 and a second wall 14 is provided with a projection 16, and the edge of the other of the first wall and the second wall is provided with a recess 32 designed to receive the projection when the two components are assembled; the projection and recess ensuring proper alignment and sealing between the first and second walls (Figure 1).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting device disclosed by Robert Bosch to comprise a projection and recess, as taught by Gilliam et al., in order to ensure proper alignment and sealing between the first and second walls.
As to claim 8, Robert Bosch as modified by Gilliam et al. discloses a connecting device wherein the at least one clip 114, the at least one first tooth 122 and the at least one second tooth 124, the at least one centering pin (58 Gilliam Figure 1) and the at least one centering seat (60 Gilliam Figure 1) are arranged on lateral faces of the first wall 11 or of the second wall 12 (Figures 1-6).
Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 3 as best understood, Robert Bosch in view of Gilliam et al. discloses the claimed connecting device with the exception of wherein said at least one centering seat comprises a frangible bottom designed to be broken by the at least one centering pin when the two components are brought closer to one another beyond the pre-assembled state.
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting device disclosed by Robert Bosch in view of Gilliam et al. to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

11/07/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619